Burke, J.
This case grew out of the following facts: August 11, 1908, the old armory building at Devils Lake was owned by the N. W. M. Savings Company, who, upon that date, sold the lots to the city of Devils Lake, to be used for a public library site, and at the same time sold the old building to one Thompson. Thompson in turn sold the building to Stotlar & Young, these plaintiffs, for $2,000, one fifth cash, and the balance in four equal payments. Plaintiffs were to remove the building at the request of the library board, and were to keep the building insured for the benefit of Thompson’s claim. It appears that the building had already been insured by the savings company, but they had dropped the insurance and requested the return to them of the unearned premium. Mooers was the local agent for the defendant insurance company, and probably solicited the plaintiffs to carry insurance with him. The plaintiff Young testified that Mooers asked him for the insurance and obtained his permission to write it. When Mooers presented him with the policy, however, it was merely an assignment of the old policy held by the savings company. Young says that “I told Mooers that we had bought the building only of Mr. Thompson, and that we didn’t own the lots. . . . He said it was all right. . . . I told him the change we expected to make in the building. . . . He told me it would not interfere with the insurance, it would be all right to go ahead and do that, so I told him I wanted that understood, because I wanted insurance that would protect us.”
This testimony is disputed by Mooers, but after a careful examination of all of the testimony we are inclined to believe that Mooers is mistaken in several particulars. While his testimony is undoubtedly honestly given, and is in many particulars correct, yet it must be remembered that Mooers wrote very many policies in a year, and it would be hard to remember the circumstances attending each one; while Young, on the other hand, probably had but this single policy to remember. And, again, the building of a public library in a city of 5,000 *350people would be well known to all of the business men of the town, and kfooers undoubtedly knew all particulars of the sale of the building, even had Young not told him. On top of this we find that upon the same day kiooers wrote a tornado policy upon the building for the plaintiffs, wherein he describes the building as a roller rink. We feel, therefore, that kfooers is mistaken, and agree with the trial court in holding that kfooers, the local agent of the insurance company, was fully and fairly informed of the plaintiffs’ title to the building and the use to which it was to be put, before he delivered the policy. Under those circumstances the company will be estopped to plead the facts that it knew so well when it accepted the premium from plaintiffs. This is the doctrine of Leisen v. St. Paul F. & M. Ins. Co. 20 N. D. 316, 30 L.R.A. (N.S.) 539, 127 N. W. 837, wherein the policy of insurance and the facts regarding the title to the property were very similar to the case at bar. The law is so fully stated in said case that we will not attempt to enlarge thereon herein.
2. The defendants insist that plaintiffs have not shown an insurable interest in the building, and point out a certain written contract signed by themselves and Thompson, which contract, they claim, reserves the title in Thompson until the entire purchase price has been paid. It is conceded that plaintiffs owed Thompson some $800 at the time of the fire. This contract may or may not have been the one upon which the sale was made. Plaintiffs testify it was not, and the court refused to allow any testimony to be received to the contrary. However, we do not deem the mattter important. If the written contract was not the one upon which the sale was made, still it seems to contain all the terms of the oral contract contended for by plaintiffs. The fact that plaintiffs signed it inclines to the view that it was in truth the contract, and we will set it forth as governing in this case. Here it is so far as material:
“On payment of $1,600 in four notes of $400 each, I hereby agree to give Young and Stotlar a good and sufficient' bill of sale to the Armory building. They to accept same now on grounds owned by the library board and to settle rental for same, if any. Also to pay for removing the building. In short, J. kf. Thompson is to be held for no liability from and after August, 1908. Said Young and Stotlar agree to keep said building insured for no less than $2,000 with loss *351payable clause running to said J. M. Thompson. A receipt for $100 is hereby acknowledged as payment by E. A. Young. C. A. Stotlar to leave a land contract as collateral to the above amount agreed, by Sullivan Boughem, John Boughem, and Louise B. Weber, until said amount has been paid in full. (Signed) J. LI. Thompson, E. A. Young, C. A. Stotlar.”
From a careful reading of the above writing we find that it was the intention of all of the parties that the title should pass at once. Otherwise a reservation of title would have been mentioned. The fact that Thompson stipulated that the building should be insured by plaintiffs for his benefit, instead of insuring it himself, tends to the same conclusion, as also does the fact that collateral was required as additional security. To the same conclusion points the clause that Thompson is to be held for no liability for the building after August, a statement inconsistent with ownership. It is our conclusion, therefore, that plaintiffs were the owners of the building subject to Thompson’s rights to look to the building for the unpaid portion of the purchase price, and consequently had an insurable interest therein. Nor can the company avail themselves of the defense that the policy provides that it should be void if the ownership of the insured is not unconditional; the policy also showing that loss, if any, is payable to Thompson, mortgagee, as his interests may appear. The fact, if it be a fact, that Thompson was an equitable mortgagee, was.without prejudice to defendant, it having been fully and fairly apprised of the nature of plaintiffs’ title before the policy was delivered, which fact is shown by the policy itself. Besides this we have the testimony of the plaintiffs, positive and repeated, that the written contract had nothing whatever to do with the purchase of the building, but that the sale was made orally some days before the writing was made. If this testimony is true the plaintiffs became the owners of the building some days before the written agreement was made. Eespondents also point out the fact that there is no evidence that said written contract was ever delivered.
3. The only remaining assignments of error are directed at the action of the trial court in curtailing cross-examination of witnesses relative to whether the written contract between plaintiffs and Thompson was not in fact the contract under which the sale was made. We are agreed that, had the issue been material, the rulings of the trial court *352would have been error. However, as we hold the written contract passed the title to the building sufficiently to give to plaintiffs an insurable interest, and as their interest was fully explained to defendant, it cannot be said that the errors were material to the issues. Had defendant established the written contract of sale, he could not have obtained a different judgment.
Finding no material errors in the record, the judgment is affirmed.